
	

113 HR 1247 IH: Creating Reliability for Our Producers Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Sean Patrick Maloney of New
			 York (for himself and Mr.
			 Gibson) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to support crop
		  insurance for specialty crops, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Reliability for Our Producers
			 Act or CROP
			 Act.
		2.Advance payments
			 for underserved regions and cropsSection 522(b)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(b)(2)) is amended by striking subparagraph (E) and
			 inserting the following:
			
				(E)Approval
					(i)In
				generalThe Board may approve up to 75 percent of the projected
				total research and development costs to be paid in advance to an applicant, in
				accordance with the procedures developed by the Board for the making of the
				payments, if, after consideration of the reviewer reports described in
				subparagraph (D) and such other information as the Board determines
				appropriate, the Board determines—
						(I)the concept, in
				good faith, will likely result in a viable and marketable policy consistent
				with section 508(h);
						(II)in the sole
				opinion of the Board, the concept, if developed into a policy and approved by
				the Board, would provide crop insurance coverage—
							(aa)in
				a significantly improved form;
							(bb)to
				a crop or region not traditionally served by the Federal crop insurance
				program; or
							(cc)in
				a form that addresses a recognized flaw or problem in the program;
							(III)the applicant
				agrees to provide such reports as the Corporation determines are necessary to
				monitor the development effort;
						(IV)the proposed
				budget and timetable are reasonable; and
						(V)the concept
				proposal meets any other requirements that the Board determines
				appropriate.
						(ii)WaiverThe Board may waive the cap specified in
				clause (i) on the advance payment of costs and pay more of the projected total
				research and development costs in advance if, in the sole discretion of the
				Board, the Board determines that the concept proposal provides coverage for a
				region or crop that is underserved by the Federal crop insurance program,
				including specialty
				crops.
					.
		3.Authority to
			 conduct research and development
			(a)In
			 generalSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) is amended—
				(1)in the subsection
			 heading by striking contracting;
				(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may enter into
			 contracts to carry out research and development to and inserting
			 may conduct activities or enter into contracts to carry out research and
			 development to maintain or improve existing policies or develop new policies
			 to;
				(3)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
					(B)in subparagraph
			 (B), by inserting conducting research and development or after
			 Before;
					(4)in paragraph (5),
			 by inserting after expert review in accordance with section
			 505(e) after approved by the Board; and
				(5)in paragraph (6),
			 by striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including specialty crops.
				(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 (A) Authority.— and inserting (A)
			 Conducting and contracting for
			 research and development.—;
					(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
					(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
					(2)in paragraph (3),
			 by striking to provide either reimbursement payments or contract
			 payments; and
				(3)by striking
			 paragraph (4).
				
